Order entered August 20, 2018




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-18-00410-CR

                             REYES DAVID GARCIA, Appellant

                                                V.

                              THE STATE OF TEXAS, Appellee

                      On Appeal from the 282nd Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. F16-70522-S

                                            ORDER
       Appellant, who was convicted of sexual assault of a child younger than seventeen years
of age, filed his brief on August 10, 2018. In the brief, he uses the name of the victim.
Accordingly, we STRIKE appellant’s brief.
       We ORDER appellant to file, within TEN DAYS of the date of this order, an amended
brief that identify the victim and any other child under the age of eighteen either generically
(“victim” or “complaining witness”) or by initials only.
       We DIRECT the Clerk to send copies of this order to Sharita Williams Blacknall and the
Dallas County District Attorney’s Office.
                                                      /s/   LANA MYERS
                                                            JUSTICE